IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11216
                        Conference Calendar



WAYNE CHAD CORBETT,

                                         Plaintiff-Appellant,

versus

KENNETH L. BARR, Mayor of Fort Worth; RALPH MENDOZA, Fort Worth
Chief of Police; C.B. THOMPSON, Police Officer City of Fort
Worth; R. JOHNSON, Police Officer Fort Worth Police Department;
T.M. MCLAUGHLIN, Police Officer Fort Worth Police Department;
SHERMAN NEAL, Police Officer Fort Worth Police Department; K.A.
SPRAGINS, Police Officer Fort Worth Police Department,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-201-E
                      --------------------
                         August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Wayne Chad Corbett, Texas prisoner # 814718, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

barred by the two-year statute of limitations.   He argues that

limitations should be equitably tolled because he is illiterate

and of unsound mind; he was not aware that he had a claim until

October 1997; and he was required to give a deposition without


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11216
                                 -2-

counsel.    The two-year limitations period began to run on January

10, 1996, the date of the alleged excessive use of force because

on that date Corbett was aware of “critical facts that he ha[d]

been hurt and who ha[d] inflicted the injury.”     See Moore v.

McDonald, 30 F.3d 616, 620 (5th Cir. 1994).     Corbett did not file

this § 1983 action until December 29, 1998, after the expiration

of the two-year limitations period.    TEX. CIV. PRAC .& REM. CODE ANN.

§ 16.003(a)(West 1989); Moore, 30 F.3d at 620.     Corbett has not

shown that there is any legal reason under the applicable Texas

law that the limitations period should have been equitably

tolled.    See Rotella v. Pederson, 144 F.3d 892, 894 (5th Cir.

1998).    Corbett’s ignorance of the law or his legal cause of

action is not grounds for equitable tolling.     See Piotrowski v.

City of Houston, 51 F.3d 512, 516 (5th Cir. 1995).      Corbett’s

ignorance and illiteracy are not grounds for tolling the

limitations period.    See, e.g., Barrow v. New Orleans S.S. Ass’n,

932 F.2d 473, 478 (5th Cir. 1991).

     Corbett’s allegation that the limitations period should be

equitably tolled because he is of unsound mind is conclusional as

he has not alleged what type of legal disability he has or

explained how this alleged disability prevented him from filing

this § 1983 action within the two-year limitations period.

Corbett was proceeding pro se in this action and has not cited

any authority to support his argument that the limitations period

should be equitably tolled because he was not represented by

counsel at the time that the defendants took his deposition.

Corbett has not shown that the district court erred in dismissing
                            No. 00-11216
                                 -3-

his § 1983 action as barred by the two-year statute of

limitations.   See   Moore, 30 F.3d at 620.

     Corbett has filed a motion for leave to file a supplemental

brief, raising a new argument that a ten-year statute of

limitations is applicable to his action.      This court will not

consider a new theory of relief raised for the first time on

appeal.   See Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999), cert. denied, 528 U.S. 1138 (2000).

Therefore, Corbett’s motion for leave to file a supplemental

brief is denied.

     AFFIRMED; MOTION FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF

DENIED.